Case 1:20-cv-07103-JGK Document 20-3 Filed 11/11/20 Page 1 of 3




            EXHIBIT 3
10/20/2020                    Case 1:20-cv-07103-JGK Document
                                                         Donald J. 20-3     Filed "…
                                                                   Trump on Twitter: 11/11/20
                                                                                       "      Page 2 of 3
   https://twitter.com/realDonaldTrump/status/1293722878882598914
  29 captures analytics, personalisation, and ads.
  13 Aug 2020 - 22 Sep 2020
                                                                                                                            Go JUL AUG SEP
                 By using Twitter’s services you agree to our Cookies Use. We and our partners operate globally and use cookies, including for

                                                                                                                                    2019
                                                                                                                                           13
                                                                                                                                           2020   2021
                                                                                                                                                          
                                                                                                                                                          ▾
                                                                                                                                                                 👤    ⍰❎
                                                                                                                                                                      f 🐦
                                                                                                                                                              About this capture

                       Home    About
                                                    Donald J. Trump         
                                                                                               Search Twitter                  Have an account? Log in


                                                    @realDonaldTrump
                                                                                                                  Follow        
                                           />




                   Donald J. Trump 055            228K views        © 2020 Twitter About
                                                                       Help Center Terms
                   @realDonaldTrump
                                                                      Privacy policy Imprint
                                           6:35 PM - 12 Aug 2020        Cookies Ads info
                   45th President of the United States of
                   America

                   
                                           65 Retweets 203 Likes
                      Washington, DC                                              DREAM


                                          
                       Instagram.com/realDonaldTrump
                                              39            65           203

                      Joined March 2009

                                                    kevin abosch    @kevinabosch · 30s                                        
                                                    Replying to @realDonaldTrump



                                                      kevin abosch     @kevinabosch
                                                      If David Duke were a ventriloquist, his dummy would sound just like
                                                      @realDonaldTrump


                                                                                   1


                                                    Xen      @NoX12558024 · 29s                                                 
                                                    Replying to @realDonaldTrump
                                                    Cool

                                                                 
                                                    Wolf of Brightseat @p_andre33 · 21s                                         
                                                    Replying to @realDonaldTrump

                                                    />




                                                                                The media could not be played.




https://web.archive.org/web/20200813013625/https://twitter.com/realDonaldTrump/status/1293722878882598914                                                                          1/2
10/20/2020                    Case 1:20-cv-07103-JGK Document
                                                         Donald J. 20-3     Filed "…
                                                                   Trump on Twitter: 11/11/20
                                                                                       "      Page 3 of 3
   https://twitter.com/realDonaldTrump/status/1293722878882598914
  29 captures analytics, personalisation, and ads.
  13 Aug 2020 - 22 Sep 2020
                                                                                                                            Go JUL AUG SEP
                 By using Twitter’s services you agree to our Cookies Use. We and our partners operate globally and use cookies, including for

                                                                                                                                    2019
                                                                                                                                           13
                                                                                                                                           2020   2021
                                                                                                                                                          
                                                                                                                                                          ▾
                                                                                                                                                                 👤    ⍰❎
                                                                                                                                                                      f 🐦
                                                                                                                                                              About this capture

                       Home    About
                                                    Donald J. Trump         
                                                                                               Search Twitter                  Have an account? Log in


                                                    @realDonaldTrump
                                                                                                                  Follow        
                                           />




                   Donald J. Trump 055            228K views        © 2020 Twitter About
                                                                       Help Center Terms
                   @realDonaldTrump
                                                                      Privacy policy Imprint
                                           6:35 PM - 12 Aug 2020        Cookies Ads info
                   45th President of the United States of
                   America

                   
                                           65 Retweets 203 Likes
                      Washington, DC                                              DREAM

                                          
                       Instagram.com/realDonaldTrump
                                              39            65           203

                      Joined March 2009

                                                    kevin abosch    @kevinabosch · 30s                                        
                                                    Replying to @realDonaldTrump



                                                      kevin abosch     @kevinabosch
                                                      If David Duke were a ventriloquist, his dummy would sound just like
                                                      @realDonaldTrump


                                                                                   1


                                                    Xen      @NoX12558024 · 29s                                                 
                                                    Replying to @realDonaldTrump
                                                    Cool

                                                                 
                                                    Wolf of Brightseat @p_andre33 · 21s                                         
                                                    Replying to @realDonaldTrump

                                                    />




                                                                                The media could not be played.




https://web.archive.org/web/20200813013625/https://twitter.com/realDonaldTrump/status/1293722878882598914                                                                          2/2
